DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
a)	It is unclear in claim 1, whether the first set of R1, R2, R3, R4, R5, R6, R7 and R8 in lines 13-17, is a set of genera that is further limited by a Markush group containing further limiting sets of species in lines 18-26; lines 24-29; lines 30-35; lines 36-41; lines 42-48; and lines 49-55; or is an additional member of the same Markush group.  For the purposes of examination, the second interpretation is used in accordance with the broadest reasonable interpretation.  Clarification with relevant citation(s) from the specification are required. 
b)	It is unclear in claim 1, lines 8-9, whether the compound Y is required to be present, or not.  For the purposes of examination, both interpretations are deemed to be within the scope of the claim.
Claims 2-5 depend on and include the subject matter of claim 1, without providing a solution to the indefinite issue described above.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 are rejected under 35 U.S.C. 102(a/1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ozawa (JPO English translation of JP 2001-183522).
Regarding claim 1, Ozawa teaches an optically functional film (plasma display filter [0023] film … sheet [0014]), comprising: a resin layer (binder resin corresponding to the kind of the squarylium compound [0013], resin exemplified as a layer containing the pigment [0022]); and a pressure-sensitive adhesive layer arranged on one side of the resin layer (in the plasma display filter … a pressure-sensitive adhesive layer may be provided as an outermost layer [0023]), wherein the resin layer contains, as coloring matters (pigment [0022], squarylium compound does not  have a minimum value of the transmittance curve other than the minimum value of the transmittance curve in the vicinity of 600 nm, preferably 560 nm-600 nm [0013] which is in the visible region), a compound represented by the following general formula (I) ([0010] shown below), which, due to the conjugated pi-electron system with the oxygen atoms being more electronegative than the nitrogen atoms, inherently exists at least in part, as the resonance structure which is the compound X of Applicant that is represented by the general formula (I) of Applicant.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
= 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ozawa teaches that the compound represented by the general formula (I) shown above, is a symmetrical squarylium compound, where the left and right substituted pyrrole rings are the same ([0007]), and R2 = CH3 = an alkyl group having 1 carbon atom (1B [0010] shown above, lower right), such that R1 of Applicant = R3 of Applicant = R5 of Applicant = R7 of Applicant = an alkyl group having 1 carbon atom (1B [0010]), R2 of Applicant = R6 of Applicant = R4 of Applicant = R8 of Applicant = a hydrogen atom (1B [0010]).  Ozawa teaches that the resin layer further contains, as coloring matters, a compound Y (binder resin corresponding to the kind of squarylium compound [0013]) having an absorption peak in a wavelength band of 580 to 600 nm (to effectively cut out the neon emission in the vicinity of 580 to 600 nm [0013]) which is within the claimed range of from 400 nm to 700 nm.
In the alternative, while Ozawa may not explicitly teach that the compound represented by the general formula (I) of Ozawa converts at least in part, to the resonance structure that is the compound X of Applicant as represented by the general formula (I) of Applicant, since the compound of Ozawa has the conjugated pi-electron system with the oxygen atoms being more electronegative than the nitrogen atoms, and different resonance structures have slightly different absorption peak wavelength bands, it would have been obvious to one of ordinary skill in the art at the time, to have provided conditions in which the resonance structure that is the compound X of Applicant, as represented by the general formula (I) of Applicant, is favored, in order to fine-tune the absorption peak wavelength band.

	Regarding claim 2, Ozawa teaches that the optically functional film has an absorption peak in a wavelength band in a range of from 580 to 600 nm (combination of a squarylium compound and a binder resin in order to effectively cut out the neon emission in the vicinity of 580 to 600 nm [0013], Fig. 1) which is within the claimed range of from 580 to 610 nm.
	Regarding claim 3, Ozawa teaches that the resin layer contains the compound X (squarylium compound [0013]) and the compound Y (binder resin corresponding to the kind of squarylium compound [0013]).
	Regarding claim 5, Ozawa teaches an image display apparatus (plasma display panel [0024]) comprising the optically functional film (filter [0024]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa as applied to claims 1-3, 5 above, and further in view of Nagasawa (JPO English translation of JP 2008-04677).
Ozawa teaches the optically functional film, as described above.  Ozawa fails to teach a polarizing plate arranged on one side of the optically functional film.  
However, Ozawa teaches that the optically functional film is a correction filter (effectively cut out the neon emission in the vicinity of 580 to 600 nm [0013]) that is disposed in an image display (plasma display panel [0024]).
Nagasawa teaches that in an image display (LCD [0053]), a polarizing plate (431 [0053]) is arranged on one side of an optically functional film that is a correction filter (color correction filter 10 [0053], Fig. 1), for the purpose of providing polarized light with the desired improvement in color tone ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have arranged a polarizing plate on one side of the optically functional film of Ozawa, in order to obtain a polarizing plate which provides polarized light with the desired improvement in color tone, as taught by Nagasawa.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782